



Exhibit 10.2


CONSULTING SERVICES AGREEMENT
THIS CONSULTING SERVICES AGREEMENT (hereinafter "Agreement") is made and entered
into as of the 1st day of April 2020, by and between Matrix Service Company, an
Oklahoma corporation (hereinafter "Company"), and Joseph F. Montalbano, an
Individual, (hereinafter "Consultant").
RECITALS
1.
Consultant is an expert in engineering and construction operations, with
particular strengths in risk management, commercial terms and conditions, EPC
projects and associated project management/execution.

2.
Company wishes to obtain the services of a consultant on a monthly basis, or as
may be otherwise agreed to in writing between the parties, in connection with
the Company's efforts to improve commercial knowledge and project execution on
major EPC projects across the organization, provide HSE coaching and mentoring,
and provide expertise on other strategic initiatives; and,

3.
Consultant is willing to use his expertise to perform such consulting services
for Company.

4.
Company desires to retain Consultant's services in connection with Company's
business.



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
1.    Consulting Services--Company hereby retains Consultant to provide Company
with services as outlined in Exhibit A (“the Consulting Services”), at locations
to be determined, and Consultant hereby accepts such engagement by the Company
upon the terms and conditions and for the period hereinafter set forth.
Notwithstanding Consultant's obligation to Company to perform the Consulting
Services, Consultant may contract to render consulting services to any other
person or entity during the term of this Agreement, provided that the
performance of, or agreement to perform, such services does not violate any of
Consultant's responsibilities or obligations under this Agreement, provided the
performance of, or agreement to perform, such services does not represent a
conflict of interest of the Company within the United States and Canada, and
provided that the Consultant does not utilize any confidential information of
Company in providing such services. During the term of this Agreement,
Consultant shall perform his duties in a manner consistent with the degree of
care and skill exercised by other professional consultants.
2.    Term--The term of this Agreement shall commence on the date first above
written and shall continue on a month to month basis, unless terminated in
accordance with Paragraph 12 hereof.
3.    Compensation--In consideration for the performance of the Consulting
Services by Consultant for Company during the term of this Agreement, Company
shall pay to Consultant a consulting fee (the "Consulting Fee") as outlined in
Exhibit B.


    


1

--------------------------------------------------------------------------------





The Consultant agrees that there are no fringe benefits receivable in connection
with the performance of the Consulting Services. The Company shall not be
required to make contributions for employment insurance, income tax deductions
or other similar withholdings in respect of the fees for the Consulting Services
to be paid to the Consultant pursuant to this Agreement.


4.    Expenses--Consultant will be entitled to reimbursement from Company for
reasonable, actual, out-of-pocket expenses incurred by him on behalf of and for
the benefit of Company and with the prior approval of Company, in the
performance of the Consulting Services. Consultant shall be reimbursed for
actual mileage at the current IRS business travel deduction rate. Such expenses
will be reimbursed only upon presentation by Consultant of such documentation as
may be reasonably requested by Company to substantiate that all such expenses
were incurred on behalf of and for the benefit of Company in his performance of
the Consulting Services.


5.    Independent Contractor--During the term of this Agreement, Consultant
shall be, and shall be deemed to be, an independent contractor and not an
employee or agent of Company. As an independent contractor, Consultant shall
generally use his own equipment and tools in the performance of the Consulting
Services, and will keep his own schedule.
6.    Representations and Warranties--Consultant warrants and represents to
Company that: (i) the execution, delivery and performance of this Agreement by
Consultant do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Consultant is a party or by which he is bound, (ii) Consultant is under no
contract, bond, confidentiality agreement (except for other agreements with
Company), or any other obligation which would hinder his performance of the
Consulting Services, and (iii) Consultant will not use any information that he
is under a duty not to disclose in the performance of the Consulting Services.
Consultant hereby acknowledges and represents that he has had the opportunity,
should Consultant so desire, to consult with independent legal counsel regarding
his rights and obligations under this Agreement and that he fully understands
the terms and conditions contained herein.
7.    Title to Work Product, Inventions, Patent Rights, and Copyrights
a.
Consultant understands and agrees that all research, designs, developments,
modifications, improvements, software programs and all source codes, object
codes, Inventions, Patent rights and Copyrights developed by Consultant during
the term of this Agreement (collectively, the "Work Product"), and in connection
with the performance of the Consulting Services, shall be and become the sole
and exclusive property of Company and shall be delivered to Company upon request
from Company in accordance with this Paragraph 8. Consultant agrees that the
Work Product shall not be resold to any third party.

b.
Consultant shall promptly and fully disclose to Company, or its designee, any
and all ideas, inventions, developments, improvements and processes, whether
patentable or unpatentable, that are related in any manner to Company's business
(commercial or experimental), and which are made or conceived by Consultant,
either solely or jointly with others, in connection with the performance of the
Consulting Services, during the term of this Agreement and for a period of three
(3) years after termination of this Agreement ("Inventions"), together with any
Letters Patent or patent applications covering the same (collectively, "Patent
Rights").

c.
Consultant hereby assigns to Company all of his right, title, and interest in
and to all Work Product, including Inventions, Patent Rights, and Copyrights,
and, at Company's request and expense, will (i) execute specific assignments of
the Work Product, Inventions, Patent Rights, and Copyrights to Company, (ii)
execute any and all papers and documents with respect to such assignment as may
be reasonably requested by Company, and (iii) perform



2

--------------------------------------------------------------------------------





all acts deemed by Company to be necessary, convenient, or desirable for Company
to obtain or secure Copyrights and Letters Patent thereof, whether in the United
States or foreign countries, or both, to assure title thereto or to secure and
enjoy the full benefits and advantages thereof.
d.
In the event any of the aforesaid Inventions are described in a patent
application or disclosed to third parties by Consultant within two (2) years
after termination of this Agreement, it will be presumed that the same were
conceived or made by Consultant during the term of this Agreement and will
belong to Company unless proved to have been conceived and made by Consultant
following the termination of this Agreement.

8.    Confidentiality
a.
The parties acknowledge that in order to permit Company to most effectively use
the Consulting Services, it may be necessary for Company to disclose to
Consultant certain confidential or proprietary information concerning Company's
business and products, including without limitation, information pertaining to
or concerning Company's inventions, research projects, plans, raw and other
materials, supplies, costs, processes, methods, technical "know-how," machines,
devices, parts, and practices in Company's business ("Confidential
Information").

b.
Consultant agrees that Consultant will not, unless required or otherwise
permitted by law, disclose or divulge to any other person or entity, directly or
indirectly, any confidential records or information regarding the Company,
including but not limited to the following: (i) practices, policies and or
procedures; (ii) trade secrets; (iii) customer names; (iv) any information
regarding existing or prospective future business, planning, or development; (v)
contracts or proposed contracts; (vi) financial information; (vii) staffing or
personnel utilization; (viii) salary or wage levels; (ix) privileged
communications; and (x) other information deemed confidential or proprietary not
herein listed.

c.
Consultant shall receive in strictest confidence, and shall at all times keep
secret, and shall not use, except for the benefit of Company, all Confidential
Information.

d.
Consultant shall not, without the prior written consent of Company, disclose to
or discuss any Confidential Information with (i) any person not an employee of
Company, or (ii) any employee of Company, except those known by Consultant to be
duly authorized by Company to receive such Confidential Information.

e.
Upon termination of this Agreement, upon the request of Company, Consultant
shall return all data, including but not limited to, drawings, blueprints,
manuals, letters, notes, notebooks, reports, sketches, and similar items,
memoranda, customer and supplier lists, and all other materials and all copies
thereof, which contain any Confidential Information in the possession of or
under the control of Consultant.

f.
The provisions of this Agreement regarding Confidential Information shall
continue for the term of this Agreement and for a period of five (5) years
thereafter.

g.
Confidential Information shall be treated in the manner specified in this
Paragraph 9 until such time as (i) such information is otherwise available in
the public domain through no action on the part of Consultant, or (ii) such
information is required to be released by law or by any order of a governmental
agency or court.

h.
Consultant understands that this Agreement is to be broadly construed in such
manner as fully and completely to protect Company from any unauthorized use or
disclosure of Confidential Information. Consultant agrees that the remedies for
any breach or threatened breach of any provision of this Paragraph 9 would be
inadequate and Company shall be



3

--------------------------------------------------------------------------------





entitled to injunctive relief to enforce any provisions of this Paragraph 9.
Notwithstanding the availability of injunctive relief, nothing herein shall be
construed as prohibiting Company from pursuing any other available remedy for
any such breach or threatened breach, including without limitation, the recovery
of damages.


9.    Material Non-Public Information--Consultant acknowledges and understands
that due to the nature of Consultant’s services, Consultant may become aware of
material non-public information and agrees to comply with all federal insider
trading laws relating to the Company or others from buying or selling common
stock ("common stock" or "stock") or other securities of the Company or others,
or engaging in any other action to take advantage of, or pass on to others, that
information.
10.    Release and Indemnification--To the extent permitted by law, Consultant
hereby releases and agrees to indemnify Company from any and all claims or
causes of action whatsoever which Consultant might otherwise now or hereafter
possess, resulting in or from or in any way connected with any claim for
personal injury or property damage of Consultant.
11.    Information Technology--Consultant will provide his own phone, computer
and hardware to perform services for Company. Consultant shall, at Consultants
own expense, ensure such system is equipped with Microsoft 365 software.
Consultant will be provided access to Company electronic email, systems, files
and other forms of electronic information. Consultant shall not download, save
or in any way retain personally identifiable information relating to any Company
employees, customers, suppliers or contractors. Consultant shall, to the extent
access is permitted, save all work files on Company folders and drives and not
Consultants personal computer or drives.
Consultant shall take reasonable cyber security efforts, which include but is
not limited to, ensuring virus protection and malware systems are on Consultants
hardware, and be diligent to avoid phishing emails, unauthorized system access
and other cyber breaches. Consultant shall notify Company immediately of any
perceived breach of Consultant’s hardware, email or other related electronic
systems which are utilized in Consultants services of the Company.
12.    Termination--Except for Paragraph 9 above, this Agreement may be
terminated by either party by providing 30 days written notice to the other
party. Company agrees to pay Consultant fees earned through the month in which
the termination occurs.
In the event of termination Company further agrees to pay any amounts for which
Consultant is entitled to reimbursement under Paragraph 4 above through the
termination date specified in the written notice of termination, or, in the case
of death, through the last day of the calendar month in which his death shall
have occurred.
13.    Assignment-Neither party to this Agreement shall have the right to assign
or delegate any of rights or obligations hereunder without the prior written
consent of the other Party.
14.    Amendment--Any amendment or modification of this Agreement will be
effective only if in writing and signed by the parties hereto.
15.    Entire Agreement--This Agreement constitutes the entire Agreement between
Company and Consultant pertaining to the subject matter hereof and supersedes
all prior written or oral agreements and understandings between Consultant and
Company in connection with the subject matter hereof.
16.    Governing Law--This Agreement and the rights and obligations hereunder
shall be governed by and construed and enforced in accordance with the laws of
the State of Oklahoma, excluding the


4

--------------------------------------------------------------------------------





principles of conflicts of law, and the parties to this Agreement specifically
consent to the jurisdiction of the courts of the State of Oklahoma over any
action arising out of or related to this Agreement.
17.    Severability--If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall, nevertheless, continue in full force and effect without being
impaired or invalidated in any way.
18.    Waiver--The parties hereto shall not be deemed to have waived any of
their respective rights under this Agreement unless the waiver is in writing and
signed by such waiving party. No delay in exercising any right shall be a waiver
nor shall a waiver on one occasion operate as a waiver of such right on a future
occasion.
19.    Attorney Fees--In any action or proceeding which a party may be required
to prosecute to enforce its respective rights hereunder, the unsuccessful party
therein agrees to pay all reasonable costs incurred by the prevailing party
therein, including reasonable attorney’s fees, to be fixed by the court or
arbitrator, and said costs and attorney fees shall be made a part of the
judgment or award in said action or proceeding.
20.    Notices--All notices required or permitted to be given hereunder shall be
in writing and shall be effective upon delivery if delivered by hand, or on the
third day after being mailed by first-class mail, postage prepaid, addressed to
the applicable party at the address indicated below:
If to Company:            
Matrix Service Company
Attn: Nancy Austin
5100 E. Skelly Drive, Suite 100
Tulsa, OK 74135
Telephone (918) 838-8822
naustin@matrixservicecompany.com


If to Consultant:
Joseph F. Montalbano
10990 S. 93rd East Ave.
Tulsa, OK 74133
918-409-7941


or at such other address as either of said parties may from time to time
designate in writing.
    


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement, or caused this
Agreement to be executed, on the day and year first above written.


“CONSULTANT”                        


Joseph F. Montalbano                        




By:     /s/ Joseph F. Montalbano         




Name: Joseph F. Montalbano          




Title:      Vice President and Chief Operating Officer         






“COMPANY”


Matrix Service Company




By:     /s/ Justin D. Sheets     




Name:     Justin D. Sheets     




Title:      Vice President and General Counsel




6

--------------------------------------------------------------------------------





Exhibit A     
Page 1 of 1




EXHIBIT A
Joseph F. Montalbano
Consulting Services


Consultant will report to the Company’s Chief Operating Officer (COO). The
Consulting Services shall include but not be limited to:
•
Commercial and Contract Advisor on EPC projects. Work with the General Counsel
and COO or their designees to consult on various aspects of contract risks.



•
Risk Management Committee standing member. Provides operational and commercial
advice to the Committee, works with COO on proposal and project reviews as
required



•
Safety leadership coaching, and mentoring. Works with the COO on project safety
audits, safety leadership coaching, occasional site orientation, training, and
achievement recognition.



•
Develop a Project Management training academy in Matrix University. Working with
the COO, CAO and their teams, build an industry leading curriculum for the
development of project manager excellence.



•
Acquisition support. Working with the CEO, CFO, COO, and corporate development
provide operations, strategic, and commercial support to diligence activities
for targeted acquisitions, as requested.



•
Misc. assignments as designated by the COO such as client relationships,
troubled project support, executive mentoring, and strategic planning review.



This list is only a partial list and is not exhaustive as there are many other
services that could and would be provided by the Consultant.










Initial /s/ Joseph F. Montalbano


7

--------------------------------------------------------------------------------





Exhibit B     
Page 1 of 1






EXHIBIT B
Joseph F. Montalbano
Consulting Fees


I.
CONSULTING SERVICES

The Company shall pay to the Consultant for performing the Consulting Services
under this Agreement $20,000 per month. This is a fully burdened rate and is
based on the Consultant working for the Company with the Consultant covering all
respective and related overhead.
II.
TAXES

The Consultant understands that he shall be responsible for all federal, state
and local taxes which become payable in respect to Consultant’s performance of
the Services under this agreement. And shall indemnify and save harmless the
Company from any and all claims, penalties, interest and cost which may be made
or assessed against the Company in respect thereof.
The Consultant will receive a 1099 from the Company for income earned pursuant
to this Agreement.
III.
BILLING

The Company and the Consultant agree the Consultant shall submit an invoice to
the Company at the end of each month for the expenses incurred in the month.
Invoices are due and payable upon receipt. Outstanding accounts will be
considered past due after thirty (30) days from date of invoice. Upon
termination of the Agreement, Consultant shall submit his final billing no later
than 30 days thereafter.
























Initial /s/ Joseph F. Montalbano


8